Citation Nr: 0814434	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-17 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

Entitlement to an initial rating in excess of 50 percent 
disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1971, including combat service in the Republic of 
Vietnam.  The veteran's decorations include the Navy 
Achievement Medal with "V" device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
for PTSD and assigned an initial 30 percent disability 
rating, effective February 15, 2002.  Jurisdiction over the 
veteran's case was subsequently transferred to the 
Wilmington, Delaware RO.

During the pendency of this appeal, by rating action of the 
RO dated in March 2005, the RO determined that the veteran's 
service-connected PTSD warranted an increased disability 
rating of 50 percent, effective February 15, 2002.  
Applicable law provides that absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran has not withdrawn the appeal as to the issue of a 
disability rating greater than assigned, and the issue 
therefore remains in appellate status.

When this matter was before the Board in April 2007, the 
Board denied the veteran's claim of entitlement to an initial 
evaluation in excess of 50 percent for his PTSD and remanded 
his claim of entitlement to service connection for 
hypertension.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court) insofar as it denied entitlement to a higher initial 
rating for his PTSD.  In a November 2007 order, the Court 
granted the parties' joint motion for remand, vacating the 
Board's April 2007, as to PTSD claim and remanded the case 
for compliance with the terms of the joint motion.

Because the development requested by the Board in the April 
2007 remand regarding the veteran's claim of entitlement to 
service connection for hypertension has not yet been 
completed, the RO has not certified this issue back to the 
Board.  Since the veteran's hypertension claim remains in 
remand status, the Board will not address this issue in this 
remand.

In written argument dated in August 2006, the veteran's 
accredited representative raised the issue of entitlement to 
an effective date earlier than February 15, 2002 for the 
grant of service connection for PTSD.  As this matter is not 
currently developed or certified for appellate review, it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks an initial rating in excess of 50 percent 
disabling for PTSD.  The veteran's original claim for service 
connection for PTSD was received by the RO in February 2002.  
By rating action of the RO dated in August 2003, his claim 
was granted and a disability rating of 30 percent was 
assigned effective as of the date of claim.  Subsequently, by 
a rating action of the RO dated in March 2005, a disability 
rating of 50 percent was assigned effective as of the date of 
the claim.

A review of the claims folder reveals that the veteran has 
been treated by Andrew Jensen, PhD, since October 2002.  In 
an evaluation dated in February 2003, Dr. Jensen noted that 
the veteran showed a great deal of anxiety when describing 
his combat experiences and loss in Vietnam.  The veteran 
reported that he has worked several jobs, the most recent in 
computer networking.  Dr. Jensen noted that the veteran 
suffered from sleep interruption and nightmares, social 
withdrawal, hyperstartlization, unpredictable outbursts of 
rage followed by periods of depression, suicidal ideation, 
and isolation from all social relationships.  The veteran 
described periods of mental confusion when he was momentarily 
uncertain of where he was and what he was doing.  Dr. Jensen 
diagnosed the veteran with PTSD, chronic, severe and assigned 
a Global Assessment of Function (GAF) score of 37 with the 
highest in the past year of 49.

Subsequent psychological evaluations by Dr. Jensen, dated in 
October 2003, August 2004, and September 2005, reveal similar 
symptoms to those reported in October 2002 and all assign a 
GAF score of 35.

In January 2003, the veteran underwent a VA Compensation and 
Pension (C&P) PTSD examination.  The veteran was highly 
alert, compliant, and competent during the interview.  The 
examiner noted that the veteran was intellectual to an 
obsessive compulsive degree in his attempts to be accurate.  
His affect was noted to be saddened, he was depressed, and he 
was hypervigilant, especially in crowded areas.  The examiner 
diagnosed the veteran with PTSD and assigned a GAF score of 
50.

In an August 2004 VA outpatient mental health clinic note the 
veteran was reported to be groomed, neat, and cooperative but 
anxious.  The veteran's mood was anxious and affect was 
appropriate.  His thinking was logical and organized.  The 
veteran showed good judgment and impulse control.  The 
veteran was diagnosed with PTSD and no follow-up appointments 
were found to be necessary.  Subsequently, in July 2005, VA 
found that no additional therapist time was needed.

In September 2005, the veteran was afforded another VA C&P 
PTSD examination.  The veteran was described to have a somber 
attitude, was distant, and rude to others.  The veteran 
related that he worked alone most of the time and was only 
friends with other veterans.  The mental status examination 
revealed that the veteran was oriented, well groomed, and had 
no hallucinations or delusions, except that he sometimes saw 
snakes from his peripheral vision, something he often saw 
while stationed in Vietnam.  The veteran had a restricted 
affect and passive suicidal thoughts but no homicidal 
thoughts or plans.  His short and long term memory was 
intact.  The veteran's judgment and impulse control were 
noted as good.  His mood was anxious but he had no 
obsessions, compulsions, or panic attacks.  The veteran 
indicated that he had interrupted sleep and nightmares at 
least twice a week.  He participated in group therapy at the 
Vet Center between two to four times a month.  The examiner 
diagnosed the veteran with moderate, chronic PTSD and 
assigned a GAF score of 50.

There is conflict in the medical evidence regarding the 
current severity of the veteran's service-connected PTSD 
symptoms.  The veteran should, therefore, be scheduled for an 
examination to reconcile the conflicting reports of the 
severity of the veteran's PTSD symptoms, especially the VA 
examination report dated in September 2005 and the private 
examination report also dated in September 2005 and render an 
opinion on the current severity of the veteran's PTSD.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2007); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board 
observes that no treatment records from the veteran's private 
psychologist, other than evaluation summary reports dated in 
February 2003, October 2003, August 2004, and September 2005, 
have been associated with the claims file.  Accordingly, 
attempts should be made to obtain all of the veteran's 
psychiatric treatment reports and notes from Andrew F. 
Jensen, PhD, from October 2002 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain the 
veteran's private psychiatric treatment 
records from Andrew F. Jensen, Ph.D. from 
October 2002 to the present.  Also 
attempt to obtain any other documents 
that are identified by the veteran as 
relevant provided that the appropriate 
authorization forms are completed.  

2.  After completion of the above 
development, the veteran should be 
afforded a VA examination to determine 
the current severity of his PTSD 
symptoms.  The claims file should be 
provided to the examiner prior to the 
examination.  All indicated studies and 
tests deemed necessary by the examiner 
should be accomplished and all results 
must be included in the examination 
report.  A complete rationale for all 
opinions expressed must be provided. 

The examiner should address the 
following:

Assign an Axis V diagnosis (GAF score), 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Psychiatric Disorders, and 
explain what the assigned score 
represents.  

List all symptoms exhibited by the 
veteran that are attributable to his 
PTSD.  The examiner should note the 
frequency at which each symptom occurs, 
the severity of each symptom, and discuss 
the impact each symptom has on the 
veteran's social and occupational 
adaptability.  The examiner should then 
offer an opinion summarizing the social 
and occupational impairment due to the 
veteran's PTSD symptoms

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective findings 
on examination should be directly 
addressed and discussed in the 
examination report.

The examiner should reconcile the 
conflicts between the January 2003 VA 
examination, August 2004 VA outpatient 
mental health consultation note, and 
September 2005 VA examination and the 
February 2003, October 2003, August 2004, 
September 2005 evaluation summaries of 
Dr. Andrew F. Jensen concerning the level 
of severity of the veteran's PTSD 
symptoms.  If this cannot be accomplished 
without resorting to speculation the 
examiner should so state.

3.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copy 
of any notice of the examination sent to 
the veteran by the pertinent VA medical 
facility.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Thereafter, the readjudicate the 
veteran's claims.  If the benefits sought 
on appeal are not granted in full, the RO 
should issue the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




